DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed.
Applicant’s amendments and/or remarks regarding currently pending independent claims 1 and 11, see applicant’s remarks filed on 01/04/2022, are persuasive, and appears to overcome the rejection.
Further, upon further review and search, main Claims 1 and 11, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 11.
Specifically, independent claim 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1, ([i.e. an image reading apparatus comprising: a reader configured to read an image of a document to be transported; a cleaning section configured to clean a reading surface of the reader by contacting the reading surface of the reader during a cleaning operation, a drive source for performing the cleaning operation of the reading surface by the cleaning section; and a control unit configured to control the drive source, wherein when the control unit detects dirt on the reading surface based on data received from the reader, the control unit controls the drive source to perform the cleaning operation by the cleaning section]).
Further, the prior arts of record don’t disclose or suggest the features of main claim 1 and 11. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 11 as amended.
Main Claim 11, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 11 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 11. Claims 2-10, and 12-13, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677